Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the amendment filed on 02/23/22, applicants have cancelled claims 9-20, and added new claims 21-32.

Election/Restrictions
Newly submitted claims 26-32 (group II -claims 26-29, and group III claims 30-32) are directed to inventions that are independent or distinct from the invention originally claimed for the following reasons: Groups II-III are directed to distinct apparatus claims where patentability is based on different combinations of features recited in the independent claims of each group as noted above.  Equally important, each of these groups can effectively function as a semiconductor processing station without requiring the features of the other groups.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-32 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Terminal Disclaimer
The terminal disclaimer filed on 02/22/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,763,140 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  the subject matter of claims 1-8 and 21-25 is allowable in view of the properly file Terminal Disclaimer.

Response to Arguments
Applicant’s arguments, see Remarks pages 8-9, filed 02/23/22, with respect to 1-8 have been fully considered and are persuasive.  The obviousness double patenting rejections of claims 1-8 has been withdrawn in view of the properly filed Terminal Disclaimer.  The newly added dependent claims 21-25 are allowable for the same reasons described for claims 1-8 above in the Allowable Subject Matter.  Newly added claims 26-32 are withdrawn for the same reasons described above in the Election/Restrictions. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/